Citation Nr: 1236937	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  12-26 700	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 1, 2008 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for bilateral hearing loss should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether a September 12, 2011 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for tinnitus should be revised or reversed on the grounds of clear and unmistakable error (CUE).

[A separate Board decision addresses the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).]


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969, including service in the Republic of Vietnam from June to December 1969.

These matters are before the Board as an original action on the motion of the Veteran in which he alleges CUE in an October 2008 decision of the Board that denied service connection for bilateral hearing loss and in a September 2011 decision of the Board that denied service connection for tinnitus.


FINDINGS OF FACT

1.  In an October 1, 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  In a September 12, 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for tinnitus.

3.  The correct facts, as they were known at the time of the October 1, 2008, and September 12, 2011 decisions, were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.


CONCLUSIONS OF LAW

1.  The October 1, 2008 Board decision, denying the Veteran's claim of entitlement to service connection for bilateral hearing loss was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).

2.  The September 12, 2011 Board decision, denying the Veteran's claim of entitlement to service connection for tinnitus was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In an October 1, 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Board found that bilateral hearing loss disability was noted on the service entrance examination and did not increase in severity during service.

In a September 12, 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for tinnitus.  The Board found that tinnitus did not manifest until many years after separation from service and was not shown to be otherwise related to service, including inservice noise exposure.

The Veteran alleges CUE in the Board's October 1, 2008 decision, on the basis that:  the audiogram findings that showed hearing loss disability at service entrance were apparently not reviewed by an audiologist; that the Veteran was given only a whispered voice test at separation from service; that the Veteran's claim of hearing loss during service was not accorded proper consideration; that development should have been conducted to determine whether the Veteran had combat service and would be entitled to presumptions pertaining to such service; and that during the Veteran's postservice employment in commercial driving OSHA hearing conservation regulations would have resulted in reduced levels of noise exposure.

The Veteran alleges CUE in the Board's September 12, 2011 decision, on the basis that:  the Veteran's accounts of tinnitus were not accorded proper consideration; and that that development should have been conducted to determine whether the Veteran had combat service and would be entitled to presumptions pertaining to such service.

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  Such allegations are not properly dismissed as pleading errors when the request for revision otherwise meets the requirements of a properly pled request for revision; rather, a request for revision based on such CUE theories is to be denied on the merits because such purported errors cannot constitute CUE.  Canady v. Nicholson, 20 Vet. App. 393, 402 -403 (2006).

At the time of the October 1, 2008, and September 12, 2011, Board decisions, the laws and regulations governing service connection claims were essentially the same as now.  

The October 1, 2008 Board decision noted that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); that VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b); that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Additionally, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b). 

The Board's decision found that a notation of hearing loss in both ears on service entrance examination, supported by audiogram findings at that time, showed that bilateral hearing loss existed prior to service.  It found that there was no inservice aggravation of preexisting bilateral hearing loss as there was no hearing loss treatment in service, the Veteran's ears were normal per whispered and spoken voice testing on service discharge examination in December 1969, and the Veteran reported a gradual hearing loss over the past 20 years when he was first seen by VA in August 2001.  Further, no medical evidence indicated that the Veteran's current hearing loss disability is related to service.  The examiner who considered the question in October 2006 indicated that he could not render such an opinion without resorting to speculation.  

Turning to the Veteran's allegations of CUE, the Board notes that there is no requirement that an inservice audiogram must be noted to have been reviewed by an audiologist before it can be considered by the Board, and the Veteran has provided no authority for such a claim.  Likewise, the Board's reliance on the whispered voice testing at service separation was not misplaced in the absence of any other evidence showing the level of hearing disability at that time.  As far as the weight afforded the Veteran's claims of hearing problems in service, the Board noted that the Veteran reported a 20 year history of hearing problems at his VA examination in 2001, and thus his lay statements regarding hearing loss in service would not compel a finding that preexisting hearing loss worsened during service.  These allegations essentially involve a disagreement as to how the facts were weighed or evaluated, and as such they cannot constitute CUE.  38 C.F.R. § 20.1403(d).  The contention regarding development of possible combat service amounts to an allegation regarding failure to fulfill the duty to assist; such allegation cannot constitute CUE.  38 C.F.R. § 20.1403(d).  Finally, the exact levels of noise exposure in the Veteran's postservice work environment, even if they could be determined, would not compel a different result.

The Board's September 12, 2011 decision noted that the Veteran's service treatment records were reviewed in full and that tinnitus and/or ringing in the ears were not mentioned at any point during service.  An August 2001 VA clinical record noted that it was the Veteran's initial visit to that audiological clinic.  Some tinnitus in the right ear was described at that time.  Bilateral ringing in the ears is also reported in September 2003, and according to the treatment notes, the Veteran stated that he had no prior history of tinnitus.  On a January 2011 VA examination report, the Veteran reported ongoing tinnitus that had become progressively worse.  He also confirmed that he was subjected to military noise exposure by way of mortars and aircraft, as well as post-service occupational noise exposure as a truck driver.  The examiner concluded that his tinnitus was less likely as not related to his active service, including noise exposure during service.  The examiner reported that the Veteran recalled on the date of the examination that the tinnitus onset came some time after his discharge from service, and the examiner also confirmed that the initial report of tinnitus is found in 2001 VA outpatient records, more than thirty years following his discharge from active service.  Because of the many years that existed between service and the initial manifestation of tinnitus, and because there was additional occupational noise exposure for many years following service, the examiner concluded that the Veteran's tinnitus is less likely as not related to his active service.  

The Board considered the Veteran's statements suggesting that he suffers from ringing in his ears that was caused by his noise exposure in service.  However, while acknowledging that the Veteran was competent to offer this testimony, the Board did not find it to be as probative as the VA examiner's opinion.  In this case, a competent medical examiner has deemed the Veteran's tinnitus as unrelated to his in-service noise exposure.

The Veteran's allegations of CUE in the September 12, 2011 decision rely on the weight accorded to his own statements and whether development should have been conducted to determine whether the Veteran had combat service and would be entitled to presumptions pertaining to such service.

The Board considered the Veteran's statements and found them outweighed by the medical opinion of record.  The Veteran's current contention amounts to a disagreement as to how the facts were weighed or evaluated, and such does not constitute CUE.  38 C.F.R. § 20.1403(d).  The contention regarding development of possible combat service amounts to an allegation regarding failure to fulfill the duty to assist; such allegation cannot constitute CUE.  38 C.F.R. § 20.1403(d).  

In light of the foregoing, the Board finds that the Veteran has not established that any of the correct facts, as they were known at the time, were not before the Board on October 1, 2008, or September 12, 2011, and has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claims would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in either the October 1, 2008 decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss or the September 12, 2011 decision that denied entitlement to service connection for tinnitus.


ORDER

The Veteran's motion to revise or reverse the October 1, 2008 Board decision that denied entitlement to service connection for bilateral hearing loss is denied.

The Veteran's motion to revise or reverse the September 12, 2011 decision that denied entitlement to service connection for tinnitus is denied.



                       ____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



